Citation Nr: 1147375	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether the character of the Veteran's discharge from service for the period from June 1978 to April 1982 constitutes a bar to VA benefits.  

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

4.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to June 1978 and from June 1978 to April 1982.  The Veteran was discharged in April 1982 from his second period of service under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2008 RO decisions.  The August 2007 RO decision determined that the Veteran's character of discharge from service for the period from June 1978 to August 1982 constituted a bar to VA benefits.  

The April 2008 RO decision denied service connection for PTSD.  By this decision, the Board also denied service connection for a left knee disability and for a low back disability, both to include as secondary to a right knee disability.  The Veteran provided testimony at a personal hearing at the RO in October 2008.  

A January 2009 RO decision granted service connection and a 10 percent rating for a right knee disability (degenerative changes to the right femorotibial joint), effective April 2, 2007.  A January 2009 RO decision (issued in a statement of the case), in pertinent part, denied service connection for a left knee disability and for a low back disability, both to include as secondary to a service-connected right knee disability.  In April 2011, the Veteran testified at a Board hearing.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, as well as the issues of entitlement to service connection for a left knee disability and for a low back disability, both to include as secondary to a service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a period of active service from November 1975 to June 1978, and he received an honorable discharge.  

2.  The Veteran reenlisted in June 1978 and was administratively discharged in April 1982 under other than honorable conditions.  

3.  During his period of service from June 1978 to April 1982, the Veteran was absent without official leave (AWOL) on January 31, 1979; as well as from February 26, 1979, to March 6, 1979; from April 23, 1979, to February 21, 1982; and from March 5, 1982, to April 27, 1982, periods in excess of 180 days.  

4.  There is no evidence of record showing that the Veteran was insane at the time of the offenses that resulted in his discharge from service, or that there were compelling circumstances such as to warrant the prolonged unauthorized absence from service.  


CONCLUSION OF LAW

The Veteran's other than honorable discharge from service for the period from June 1978 to April 1982 is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.  

In any event, in his statements and testimony, the Veteran demonstrated his understanding of the elements necessary to establish this claim, and the laws and regulations were provided to him in Statement of the Case.  As such, he is not prejudiced on notice grounds.

As to VA's duty to assist, VA has associated the Veteran's service treatment records and service personnel records with the claims folder, together with his post-service private and VA treatment records and reports.  In addition, he testified at a hearing and submitted lay statements in support of his claim.  As such, the Board finds that VA has satisfied any duty to assist in this case.

Analysis

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

A discharge or release from service under specified conditions, however, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2); 38 U.S.C.A. § 5303.

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

A person discharged under conditions other than honorable on the basis of an absence without official leave period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence. 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence:  (i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  

Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

The Veteran contends that the character of his discharge from service for the period from June 1978 to April 1982 should not be a bar to the award of VA benefits.  Specifically, he asserts that during his period of service from June 1978 to April 1982 he had psychiatric problems while he was stationed in Germany.  He reports that he would break out in cold sweats and that he had problems at formations.  The Veteran indicates that after he left Germany, his problems started again and that he had the added stress of having a family and not being able to get on-post housing.  He reports that he wasn't able to support his family, and that he had symptoms such as out of control sweating, anxiety or panic attacks, and cracking of his voice when he talked.  He maintains that his captain did not believe anything he told to him.  The Veteran states that he went AWOL in February 1979 and that his wife and mother talked him into going back to get help.  He reports that he went back and told the company commander about his problems and that nothing changed, so in March 1979, he went AWOL again until he was arrested in January 1982.  

The Veteran further indicates that he had problems during his first period of service from November 1975 to June 1978 while he was stationed in Germany.  He reports that during his first period of service, he was harassed, his life was threatened, and he was repeatedly beaten up by other soldiers who were involved in drug use.  The Veteran also alleges that his treatment during his first period of service may have caused behavioral changes that may have been manifested by him going AWOL during his second period of service.  

The Veteran was honorably discharged from his first period of active service from November 1975 to June 1978.  The character of his discharge and his eligibility for VA benefits based upon that period of service is not an issue.  The Board will therefore confine its analysis to whether the Veteran's character of discharge from his second period of service from June 1978 to April 1982 bars him from the receipt of VA benefits.  

The record reflects that during the Veteran's second period of service from June 1978 to April 1982, he was AWOL on January 31, 1979; as well as from February 26, 1979, to March 6, 1979; from April 23, 1979, to February 21, 1982; and from March 5, 1982, to April 27, 1982, periods in excess of 180 days.  His service personnel records indicate that he was AWOL for approximately 1,035 days.  In April 1982, the Veteran accepted a discharge under other than honorable conditions in order to avoid trial by court martial.  

A March 1982 memorandum, with the subject listed as a Request for Discharge for the Good of the Service, indicates that the Veteran was interviewed and that he stated that he was aware of the nature of the interview and the consequences of a discharge under other than honorable conditions.  The Veteran reported that his approximately 1,035 days of AWOL were caused by marital problems and his inability to adjust to the Army.  The Veteran stated that his wife disliked the Army and that his performance of his military duties, which often required him to work long hours, caused problems between himself and his wife.  He reported that he disliked the strict discipline and regimentation of Army life and that after six months in his unit, he decided to depart on an AWOL basis.  The memorandum notes that on January 27, 1982, the Veteran was arrested for breaking and entering by authorities and was eventually released to military authorities, arriving on March 2, 1982.  It was noted that the Veteran stated that he would not have returned to military control had he not been arrested and that he wanted nothing further to do with the Army.  The memorandum indicates that in view of the Veteran's attitude toward the military and his lack of rehabilitative potential, a discharge under other than honorable conditions was recommended.  

A March 1982 Report of Mental Status Evaluation indicates that the Veteran had the mental capacity to understand and participate in the proceedings and that he was mentally responsible.  

The character of the Veteran's discharge from service has not been upgraded, and the Board makes no findings as to propriety of any upgrade of his discharge, merely that an upgrade of discharge has not been awarded by the appropriate body of jurisdiction.  As there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12(c)(6) remains in effect.  

In order for the Veteran's discharge under conditions other than honorable as a result of his prolonged unauthorized absence to not constitute a bar to the award of VA benefits, the Veteran must either have been insane at the time of the prolonged absence, or there must have been compelling circumstances to warrant the prolonged unauthorized absence during service.  38 C.F.R. § 3.12(c)(6).

Significantly, the Veteran has not asserted that he was insane at the time of absenting himself.  He has alleged that he had psychiatric problems while he was stationed in Germany during his second period of service from June 1978 to April 1982.  He has also reported that after he left Germany, his problems started again, and that he had the added stress of having a family and not being able to get on-post housing.  The Veteran has indicated that he wasn't able to support his family, he had out of control sweating, he would have anxiety or panic attacks, his voice would crack when he talked, and that his captain did not believe anything he told to him.  Further, the Veteran has stated his treatment during his first period from November 1975 to June 1978, which included harassment and beatings, may have caused behavioral changes that may have been manifested by him going AWOL during his second period of service.  

The Board observes that there is no evidence of any psychiatric problems during the Veteran's first period of service or during his second period of service.  In fact, pursuant to a March 1982 Report of Mental Status Evaluation, during the Veteran's second period of service, he was specifically found to be mentally responsible at the time of his administrative discharge.  There is no evidence that the Veteran was insane at the time of his discharge from his second period of service from June 1978 to April 1982.  Accordingly, the Veteran's mental status at the time of his prolonged absence may not serve to counteract the bar to VA benefits.  

The Board notes that post-service private and VA treatment records do indicate that the Veteran has been treated for multiple disorders, including variously diagnosed psychiatric disorders such as PTSD and an anxiety disorder.  

The Board observes that the post-service evidence does not demonstrate or suggest that the Veteran was insane at the time of his prolonged absences during his second period of service from June 1978 to April 1982.  The Board notes that even if the Veteran had PTSD, or other psychiatric problems, due his periods of service, this is not the equivalent of insanity.  

Additionally, as discussed above, the Board notes that pursuant to a March 1982 memorandum, with the subject listed as a Request for Discharge for the Good of the Service, the Veteran reported that his approximately 1,035 days of AWOL were caused by marital problems and his inability to adjust to the Army.  He did not refer to any psychiatric problems at that time.  Even when considering the appellant's age and educational and judgment level, the Board finds that the circumstances did not warrant his prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6)(ii).  

Further, given that the Veteran served from June 1978 and was administratively discharged in April 1982 during his second period of service, and was AWOL on January 31, 1979; as well as from February 26, 1979, to March 6, 1979; from April 23, 1979, to February 21, 1982; and from March 5, 1982, to April 27, 1982, periods of approximately 1,035 days, the vast majority of the Veteran's service during that period was neither honest, faithful, meritorious, or of benefit to the nation.  38 C.F.R. § 3.12(c)(6)(i).  

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time a period of prolonged absence without leave began.  38 C.F.R. § 3.12(c)(6)(ii) (2007).  There is no evidence that this was a factor in the Veteran's unauthorized absence.  

The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  In this case, the record is negative for such a legal defense.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(ii-iii).  

In sum, the record is devoid of evidence demonstrating that there were compelling circumstances of such severity so as to warrant the Veteran's unauthorized absence for more than 180 days during his second period of service from June 1978 to April 1982.  He was not insane at the time of the misconduct and he willfully accepted an administrative discharge under conditions other than honorable in lieu of a trial by general court-martial.  

Therefore, the Veteran's discharge under conditions other than honorable during his second period of service from June 1978 to April 1982 is a bar to VA benefits, and the appeal must be denied as a matter of law.  The bar to benefits established under 38 C.F.R. § 3.12(c) and (d) remain in effect.


ORDER

The character of the Veteran's service from June 1978 to April 1982 is a bar to entitlement to VA benefits.





REMAND

The remaining issues on appeal are entitlement to service connection for a psychiatric disorder, to include PTSD, as well as entitlement to service connection for a left knee disability and for a low back disability, both to include as secondary to a service-connected right knee disability.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

If a PTSD claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2007); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

The Veteran claims service connection for a psychiatric disorder, to include PTSD, as a result of his period of service.  The Veteran specifically contends that he has a psychiatric disorder, to include PTSD, as a result of being harassed and beaten during his first period of service from November 1975 to June 1978 while serving in Germany.  He reports that while serving with the 76th Transportation Company in Germany, he realized that there was a lot of drug use occurring.  He states that when he told squad leaders of the drug problems, he and another soldier began to receive threats and were harassed, which led to fights that went on for months.  The Veteran indicates that he went to the company commander when his life was threatened, but that nothing was done about the situation.  

As noted above, the Veteran had active service from November 1975 to June 1978 and from June 1978 to April 1982.  The Veteran was discharged in April 1982 from his second period of service under other than honorable conditions.  The Board has determined that the character of the Veteran's service from June 1978 to April 1982 is a bar to entitlement to VA benefits other than health care under 38 U.S.C. Chapter 17.  

The Veteran's service personnel records for his first period of service from November 1975 to June 1978 indicate that he was not awarded decorations evidencing combat.  He served in Germany with the 76th Transportation Company from December 1977 to June 1978.  His occupational specialty was listed as motor transport operator.  He was also noted to have a principle duty as a heavy vehicle driver.  

The Veteran's service treatment records for his first period of service from November 1975 to June 1978 do not show treatment for any psychiatric problems, including PTSD.  The service treatment records for the Veteran's second period of service from November 1975 to June 1978 also do not show treatment for any psychiatric problems, including PTSD.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric problems, including PTSD.  

For example, a November 2008 VA treatment entry notes that the Veteran reported that he had chief complaints of depression, not sleeping, anxiety, and avoiding people.  The Veteran stated that he felt his problems were linked to military incidents that occurred in Germany during his period of service.  The diagnoses were a mood disorder due to medical conditions and rule out PTSD.  

Another November 2008 VA treatment report indicates that the Veteran was seen for evaluation of his possible PTSD symptoms.  The Veteran reported that he served honorably in the Army from 1975 to 1982.  He indicated that he did go AWOL and that he received an other than honorable discharge.  He stated that he was stationed in German with the 76th Transportation Company, 37th Group, and that his occupational specialty was listed as a heavy equipment operator.  The Veteran reported that while he was stationed in Germany, he was repeatedly beaten up by other soldiers who were involved in drug use.  He remarked that he had a black eye and an injury to his jaw during various scuffles.  The Veteran indicated that on one occasion, he was tied to his bed and beaten badly by six soldiers.  He stated that he would report the incidents to the higher ups, but that no action was ever taken.  The diagnosis was chronic PTSD.  

A June 2011 psychiatric examination report for the VA (performed by QTC Medical Services) notes that the Veteran's medical records, if available, were reviewed.  The Veteran reported that he served in the Army from 1975 to 1982.  The Veteran indicated that his symptoms began in "1978" as a result of his service in Germany.  He reported that while in Germany, other soldiers, who were drinking and using drugs, assaulted him regularly because he declined to join them.  The Veteran stated that they would spray shaving cream in his eyes and that they would beat him when he was sleeping.  He reported that such treatment went on for nine months.  The Veteran related that he did not serve during wartime and that he was not wounded.  He also indicated that he did not witness anyone, including a close comrade, being wounded, injured, or killed.  The Veteran reported that he received disciplinary action for going AWOL.  The Veteran maintained that he had present symptoms of insomnia, irritability to the point of homicidal thoughts, concentration and memory problems, and a desire to isolate himself.  The diagnoses were alcohol dependence; marijuana dependence and Methamphetamine dependence, both in full sustained remission, and an anxiety disorder, not otherwise specified.  

The Board observes that it is unclear whether the Veteran's entire claims file was reviewed by the examiner at the time of the June 2011 psychiatric examination report for the VA (performed by QTC Medical Services).  Additionally, the examiner did not provide an opinion as to the etiology of the Veteran's diagnosed anxiety disorder.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination with the goal of arriving at an opinion as to the etiology of any current psychiatric disorder, to include PTSD.  The Board finds that such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that, in claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered. 38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

In this case, the RO has not specifically sent a duty to assist letter as to a claim for service connection for PTSD related to a personal assault.  As noted above, the Veteran has also essentially claimed that he was assaulted during his period of service.  As the matter is being remanded, the RO should send the Veteran an appropriate stressor development letter providing full notice with regard to development of his claim for service connection for a psychiatric disorder related to a personal assault.  

As to the Veteran's claims for service connection for a left knee disability and a low back disability, the Board observes that he is presently service-connected for a right knee disability (degenerative changes of the right femorotibial joint).  The Veteran contends that he has a left knee disability and a low back disability that are related to service, or, more specifically, that are related to his service-connected right knee disability.  

The Veteran's service treatment records for his first period of active service from November 1975 to June 1978 do not show complaints, findings, or diagnoses of any left knee or low back problems.  Such records do show treatment for a right knee disability.  His service treatment records for his second period of service from June 1978 to April 1982 also do not show treatment for any left knee or back problems.  

Post-service private and VA treatment records show treatment for variously diagnosed left knee and low back problems on numerous occasions.  The Veteran was also treated for his service-connected right knee disability, including an intercurrent right knee injury.  

For example, an October 2004 statement from A. T. Carter, M.D., notes that the Veteran sustained a right knee injury in December 2002 after falling through a crosswalk/bridge.  Dr. Carter stated that the Veteran had suffered continued ongoing right knee pain since that time and that he subsequently developed worsening pain in his left knee.  Dr. Carter indicated that it was his opinion that the Veteran's left knee problems, while not directly caused by the fall in December 2002, were certainly closely tied and directly related to the fall and the increased stress that the Veteran had placed on his left knee while trying to continue to work and drive a clutch-type vehicle.  

A November 2008 statement from Dr. Carter indicates that it was his opinion that the injury to the Veteran's right knee in "July 1976" most likely contributed and, with a high degree of medical probability, precipitated the events causing his "original" knee injury problems.  Dr. Carter also indicated that any type of gait derangement could contribute to back pain.  

The Board observes that there is no indication that Dr. Carter reviewed the Veteran's claims file in providing his opinions.  Additionally, it is unclear whether Dr. Carter is specifically relating the Veteran's current left knee and low back problems to his service-connected right knee disability.  

The Board notes that the Veteran has also not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for a left knee disability and for a low back disability, both to include as secondary to a service-connected right knee disability.  Such an examination should also be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  
      
Accordingly, the issue is REMANDED for the following:  

1.  In accordance with the provisions of M21-1MR, IV.ii.1.D.17.g and III.iv.4.H.30.b, the RO should send the Veteran an appropriate stressor development letter.  The Veteran should also be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in section 3.304(f)(5) must be included in the notification to the veteran.  The RO should also send the Veteran a new VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma, and request he complete it with as much specificity as possible.  The RO should inform the Veteran that if he fails to return any form that would provide details regarding the in-service stressor event or fails to provide information useful to verifying this event, VA will have no choice but to proceed to decide the case based on the evidence of record.  An appropriate period of time should be allowed for the Veteran to respond and/or submit additional evidence.  

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, to include PTSD, as well as left knee and low back problems since July 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Additionally, relevant VA treatment records date since July 2010 should be obtained.  

3.  Schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his first period of active service from November 1975 to June 1978.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.  

a.  Prior to the examination, the RO must identify for the examiner any stressor or stressors that are established by the record.  

b.  The examiner must opine as to whether the evidence indicates that the claimed in-service assault occurred.  

c.  Thereafter, the examiner should conduct a VA psychiatric examination.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's first period of service from November 1975 to June 1978.  Again, in offering these assessments, the examiner must acknowledge and comment on any lay evidence indicating a change in the Veteran's behavior as compared to his personality prior to entering active duty.  

4.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed left knee disability and low back disability, both to include as secondary to a service-connected right knee disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current left knee disabilities and low back disabilities.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed left knee disabilities and low back disabilities are etiologically related to the Veteran's first period of service from November 1975 to June 1978.  The examiner should then opine as to whether the Veteran's service-connected right knee disability aggravated any diagnosed left knee disabilities and low back disabilities, and if so, the extent to which they are aggravated.  

All findings and conclusions must be set forth in a legible report.  

5.  Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


